 

EXHIBIT 10.2

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of October 13,
2010, by and among World Heart Corporation, a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS

 

A.            The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

 

B.            Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate number of shares of the common stock (the “Common
Stock”) of the Company, set forth below such Purchaser’s name on the signature
page of this Agreement (which aggregate amount for all Purchasers together shall
be 11,850,118 shares of Common Stock and shall be collectively referred to
herein as the “Shares”) and (ii) warrants, in substantially the form attached
hereto as Exhibit A (the “Warrants”), to acquire up to that number of additional
shares of Common Stock equal to 100% of the number of shares purchased by such
Purchaser on the Closing Date, set forth below such Purchaser’s name on the
signature page of this Agreement (the shares of Common Stock issuable upon
exercise of or otherwise pursuant to the Warrants collectively are referred to
herein as the “Warrant Shares”).

 

C.            The Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities”.

 

D.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Shares and the Warrant Shares under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

1.1          Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing (or otherwise) against the
Company or any of their respective properties or any officer, director or
employee of the Company acting in his or her capacity as an officer, director or
employee before or by any federal, state, county, local or foreign court,
arbitrator, governmental or administrative agency, regulatory authority, stock
market, stock exchange or trading facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 144. With respect to a Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing” means the closing of the purchase by the Purchasers listed on Annex A
hereto and sale by the Company of Shares and Warrants to such Purchasers
pursuant to this Agreement on the Closing Date as provided in
Section 2.1(a) hereof.

 

“Closing Bid Price” means, for any security as of any date, the last closing
price for such security on the Principal Trading Market, as reported by
Bloomberg.

 

“Closing Date” means the third (3rd) Trading Day after the date on which this
Agreement has been executed and delivered by all parties hereto, unless on such
date the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 (other than
those to be satisfied at the Closing) shall not have been satisfied or waived,
in which case the Closing Date shall be on the third (3rd) Trading Day after the
date on which the last to be satisfied or waived of the conditions set forth in
Sections 2.1, 2.2, 5.1 and 5.2 (other than those to be satisfied at the Closing)
shall have been satisfied or waived.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt,

 

--------------------------------------------------------------------------------


 

preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock or other securities that entitle the holder to
receive, directly or indirectly, Common Stock.

 

“Company Counsel” means Cooley LLP.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company, after due inquiry.

 

“Control” (including the terms “controlling”, “controlled” by or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

 

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

 

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit D, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Material Adverse Effect” means a material adverse effect on (a) the results of
operations, assets, liabilities, business, or financial condition of the Company
and its

 

--------------------------------------------------------------------------------


 

Subsidiaries, taken as a whole, or (b) the ability of the Company to perform its
obligations under the Transaction Documents, except that any of the following,
either alone or in combination, shall not be deemed a Material Adverse Effect:  
(i) effects caused by changes or circumstances affecting general market
conditions in the U.S. economy or which are generally applicable to the industry
in which the Company operates, (ii) effects resulting from or relating to the
announcement or disclosure of the sale of the Securities or other transactions
contemplated by this Agreement, or (iii) effects caused by any event, occurrence
or condition resulting from or relating to the taking of any action in
accordance with this Agreement.

 

“Material Contract” means any contract of the Company or any of its Subsidiaries
that has been filed or was required to have been filed as an exhibit to the SEC
Reports pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Officer’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

 

“Outside Date” means November 13, 2010.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Capital Market.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Price” means $2.135 per unit.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

--------------------------------------------------------------------------------


 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

 

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Shares and the related Warrants purchased hereunder as
indicated opposite such Purchaser’s name on Annex A to this Agreement under the
heading “Aggregate Purchase Price (Subscription Amount)”.

 

“Subsidiary” means another Person, an amount of the voting securities, other
voting ownership or voting partnership interests of which is sufficient to elect
at least a majority of its board of directors or other governing body or, if
there are no such voting interests, 50% or more of the equity interests of which
is owned directly or indirectly by the Company.

 

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

 

“Trading Day” means a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means BNY Mellon Shareowner Services, or any successor transfer
agent for the Company.

 

“Warrants” has the meaning set forth in the Recitals to this Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE 2

 

PURCHASE AND SALE

 

2.1          Closing.

 

(a)         Amount. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Purchaser
listed on Annex A hereto, and each Purchaser listed on Annex A hereto shall,
severally and not jointly, purchase from the Company, such number of Shares of
Common Stock equal to the quotient resulting from dividing (i) the Subscription
Amount for such Purchaser by (ii) the Purchase Price. In addition, each
Purchaser listed on Annex A hereto shall receive a Warrant to purchase a number
of Warrant Shares equal to 100% of the number of Shares purchased by such
Purchaser on the Closing Date, as indicated opposite such Purchaser’s name on
Annex A to this Agreement. The Warrants shall have an exercise price equal to
$2.31 per Warrant Share.

 

(b)         Closing. The Closing of the purchase and sale of the Shares and
Warrants shall take place at the offices of Company Counsel, 3175 Hanover
Street, Palo Alto, California on the Closing Date or at such other locations or
remotely by facsimile transmission or other electronic means as the parties may
mutually agree.

 

(c)         Form of Payment. Unless alternative arrangements are agreed to with
a particular Purchaser, on the Closing Date, (i) each Purchaser listed on Annex
A hereto shall wire its Subscription Amount, in United States dollars and in
immediately available funds, in the amount set forth as the “Aggregate Purchase
Price (Subscription Amount)” indicated opposite such Purchaser’s name on Annex A
hereto by wire transfer to the Company’s account, as set forth in instructions
previously provided to the Purchasers, (ii) the Company shall irrevocably
instruct the Transfer Agent to deliver to each Purchaser listed on Annex A
hereto one or more stock certificates, free and clear of all restrictive and
other legends except as expressly provided in Section 4.1(b) hereof, evidencing
the number of Shares such Purchaser is purchasing as is set forth opposite such
Purchaser’s name on Annex A to this Agreement under the heading “Number of
Shares to be Acquired”, within three (3) Business Days after the Closing and
(iii) the Company shall issue to each Purchaser listed on Annex A hereto a
Warrant pursuant to which such Purchaser shall have the right to acquire such
number of Warrant Shares as is set forth opposite such Purchaser’s name on Annex
A to this Agreement under the heading “Underlying Shares Subject to Warrant”, in
the case of clauses (ii) and (iii), duly executed on behalf of the Company and
registered in the name of such Purchaser.

 

2.2          Closing Deliveries. (a) On or prior to the Closing with respect to
the Purchasers listed on Annex A hereto the Company shall issue, deliver or
cause to be delivered to each such Purchaser the following (the “Company
Deliverables”):

 

(i)            this Agreement, duly executed by the Company;

 

(ii)           unless alternative arrangements are agreed to with a particular
Purchaser, facsimile copies of one or more stock certificates, free and clear of
all restrictive and other legends except as provided in Section 4.1(b) hereof,
evidencing the Shares subscribed for by such Purchaser hereunder, registered in
the name of such Purchaser as set forth on the Stock Certificate Questionnaire
included as Exhibit C-2 hereto (the “Stock Certificates”), with the original
Stock Certificates delivered within three (3) Business Days of Closing;

 

--------------------------------------------------------------------------------


 

(iii)         a Warrant, executed by the Company and registered in the name of
such Purchaser as set forth on the Stock Certificate Questionnaire included as
Exhibit C-2 hereto, pursuant to which such Purchaser shall have the right to
acquire such number of Warrant Shares equal to 100% of the number of Shares
purchased by such Purchaser on the Closing Date, on the terms set forth therein;

 

(iv)          the Registration Rights Agreement, duly executed by the Company;

 

(v)            duly executed Irrevocable Transfer Agent Instructions
acknowledged in writing by the Transfer Agent;

 

(vi)          a certificate of the Company (the “Officer’s Certificate”), dated
as of the Closing Date, (a) certifying the resolutions adopted by the Board of
Directors of the Company or a duly authorized committee thereof approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities and the reservation for issuance of the
Warrant Shares, (b) certifying the current versions of the Certificate of
Incorporation, as amended, and bylaws of the Company (c) certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company, in the form attached hereto as
Exhibit E and (d) certifying good standing certificates with respect to the
Company and its Subsidiary World Hearts Inc. from the Secretary of State of the
State of Delaware, dated a recent date before the Closing Date;

 

(vii)         the Compliance Certificate referred to in Section 5.1(g).

 

(b)         On or prior to the Closing with respect to the Purchasers listed on
Annex A hereto each such Purchaser shall deliver or cause to be delivered to the
Company the following (the “Purchaser Deliverables”):

 

(i)            this Agreement, duly executed by such Purchaser;

 

(ii)           its Subscription Amount, in United States dollars and in
immediately available funds, in the amount set forth as the “Aggregate Purchase
Price (Subscription Amount)” indicated below such Purchaser’s name on the
applicable signature page hereto by wire transfer to the Company’s account as
previously provided to the Purchasers;

 

(iii)         the Registration Rights Agreement, duly executed by such
Purchaser;

 

(iv)          a fully completed and duly executed Selling Stockholder
Questionnaire in the form attached as Annex B to the Registration Rights
Agreement; and

 

(v)            a fully completed and duly executed Accredited Investor
Questionnaire and Stock Certificate Questionnaire in the forms attached hereto
as Exhibits C-1 and C-2, respectively.

 

--------------------------------------------------------------------------------


 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to each of the Purchasers that, except as set forth in
the Schedules delivered herewith or disclosed in the SEC Reports:

 

(a)         Subsidiaries. Except as disclosed in the SEC Reports, the Company
does not have any direct and indirect Subsidiaries.

 

(b)         Organization and Qualification. The Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its respective incorporation,
with the requisite corporate power and authority to own or lease and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any of its Subsidiaries is in violation of any of the
provisions of its respective Certificate of Incorporation or bylaws, or other
organizational documents, as applicable. The Company and each Subsidiary is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not have a Material Adverse Effect.

 

(c)         Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which the Company is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares and
the Warrants and the reservation for issuance and the subsequent issuance of the
Warrant Shares upon exercise of the Warrants) have been duly authorized by all
necessary corporate action on the part of the Company, and no further corporate
action is required by the Company, its Board of Directors or its stockholders in
connection therewith, other than in connection with the Required Approvals to be
obtained, made, filed or given by the Company after the Closing pursuant to
Section 4 hereof or the Registration Rights Agreement. Each of the Transaction
Documents to which it is a party has been (or upon delivery will have been) duly
executed by the Company and is, or when delivered in accordance with the terms
hereof, will constitute the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.  Except as disclosed in the
SEC Reports, there are no stockholder agreements, voting agreements, or other
similar arrangements with respect to the Company’s capital stock to which the
Company is a party or, to the Company’s Knowledge, between or among any of the
Company’s stockholders.

 

--------------------------------------------------------------------------------


 

(d)         No Conflicts. The execution, delivery and performance by the Company
of the Transaction Documents to which it is a party and the consummation by the
Company of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Shares and Warrants and the reservation for
issuance and issuance of the Warrant Shares pursuant to the Warrants) do not and
will not (i) conflict with or violate any provisions of the Company’s
Certificate of Incorporation or bylaws or otherwise result in a violation of the
organizational documents of the Company or any Subsidiary, (ii) conflict with,
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any of its Subsidiaries or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any Material Contract or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or any of its Subsidiaries is subject (including federal,
state and applicable foreign securities laws and regulations and the rules and
regulations, assuming the correctness of the representations and warranties made
by the Purchasers herein, of any self regulatory organization to which the
Company or its securities are subject, including all applicable Trading
Markets), or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of clause (iii) such as
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.

 

(e)         Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents
(including the issuance of the Securities and reservation for issuance of the
Warrant Shares pursuant to the Warrants), other than (i) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (ii) filings required by
applicable state securities laws, (iii) the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, (iv) the filing of any requisite notices and/or application(s) to the
Principal Trading Market for the issuance and sale of the Shares and the
Warrants, and the issuance of the Warrant Shares upon exercise of the Warrants,
and the listing of the Shares and the Warrant Shares for trading or quotation,
as the case may be, thereon in the time and manner required thereby and
(v) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).

 

(f)         Issuance of the Securities. The Shares have been duly authorized
and, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights. The Warrants have been duly
authorized and, when issued and paid for in accordance with the terms of the
Transaction Documents, will be duly and validly issued, free and clear of all
Liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights of stockholders. The Warrant Shares issuable upon
exercise of the Warrants have been duly authorized and, when issued and paid for
in accordance with the terms of the Transaction Documents and the Warrants will
be duly and

 

--------------------------------------------------------------------------------


 

validly issued, fully paid and nonassessable, free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights of stockholders. Assuming the accuracy of the representations and
warranties of the Purchasers in this Agreement, the Warrants, the Shares and the
Warrant Shares will be issued in compliance with all applicable federal and
state securities laws. As of the Closing Date, the Company shall have reserved
from its duly authorized capital stock not less than the maximum number of
shares of Common Stock issuable upon exercise of the Warrants (without taking
into account any limitations on the exercise of the Warrants set forth in the
Warrants). The Company shall, so long as any of the Warrants are outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued capital stock, solely for the purpose of effecting the exercise of
the Warrants, the number of shares of Common Stock issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants).

 

(g)        Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) has been set forth in
the SEC Reports and has changed since the date set forth in such SEC Reports
only to reflect stock option exercises and grants and warrant exercises that
have not, individually or in the aggregate, had a material effect on the issued
and outstanding capital stock, options and other securities and have not
otherwise been required to be reported by the Company under the Exchange Act.
All of the outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and non-assessable, have been issued in
compliance in all material respects with all applicable federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase any capital
stock of the Company.  Except as set forth in the SEC Reports: (i) no shares of
the Company’s capital stock are subject to preemptive rights or any other
similar rights or any Liens or encumbrances suffered or permitted by the
Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or by which the Company is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company; (v) there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement); (vi) there are no outstanding securities or
instruments of the Company or which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem a security of
the Company; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) the Company has no liabilities or

 

--------------------------------------------------------------------------------


 

obligations required to be disclosed in the SEC Reports but not so disclosed in
the SEC Reports, other than those incurred in the ordinary course of the
Company’s business and which, individually or in the aggregate, do not or would
not have a Material Adverse Effect.

 

(h)        SEC Reports and Disclosure. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for twelve (12) months preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”
and together with this Agreement and the Schedules to this Agreement (if any),
the “Disclosure Materials”), on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. To the Company’s Knowledge, no event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, operations or
financial condition, which, under applicable law, rule or regulation requires
the filing of a Form 8-K after the Closing, or otherwise requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed (other than the transactions contemplated by the
Transaction Documents). As of their respective filing dates, or to the extent
corrected by a subsequent amendment, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  None of the representations, warranties,
or covenants in this Agreement, the Warrants or any other Transaction Documents,
or other disclosures made to the Purchasers in connection with the transactions
contemplated by this Agreement, the Warrants and the other Transaction
Documents, when taken together, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.

 

(i)         Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. Each of the
Material Contracts to which the Company or any of its Subsidiaries is a party or
to which the property or assets of the Company or any of its Subsidiaries is
subject has been filed as an exhibit to the SEC Reports.

 

(j)         Tax Matters. The Company and its Subsidiaries (i) have prepared and
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which they are subject,
(ii) have paid all taxes and other governmental

 

--------------------------------------------------------------------------------


 

assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith, with respect to which adequate reserves have been set aside on the
books of the Company and its Subsidiaries and (iii) have set aside on the books
of the Company and its Subsidiaries provisions reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, except, in the case of clauses (i) and
(ii) above, where the failure to so pay or file any such tax, assessment, charge
or return would not have a Material Adverse Effect.

 

(k)        Material Changes. Since the date of the latest financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there have been no events, occurrences or developments that have
had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (ii) the Company and its Subsidiaries have
not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or to be disclosed in filings made with the Commission, (iii) the Company
has not materially altered its method of accounting or the manner in which it
keeps its accounting books and records, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock (other than in connection with repurchases of unvested
stock issued to employees of the Company), (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except Common Stock
issued in the ordinary course as dividends, or pursuant to existing Company
stock option or stock purchase plans or executive and director corporate
arrangements disclosed in the SEC Reports and (vi) there has not been any
material change or amendment to, or any waiver of any material right under, any
Material Contract under which the Company or any of its assets is bound or
subject. Except for the issuance of the Securities contemplated by this
Agreement, no event, liability or development has occurred or exists with
respect to the Company or its business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed at least one Trading Day prior to the date that this
representation is made.

 

(l)         Litigation. Except as disclosed in the SEC Reports, there is no
Action which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities,
(ii) involves a claim of material violation of or material liability under any
federal, state, local or foreign laws governing the Company’s and its
Subsidiaries operations, including without limiting the generality of the
foregoing, laws regulating the protection of human health, including without
limiting the generality of the foregoing, laws relating to the manufacture,
processing, packaging, labeling, marketing, distribution, use, inspection,
treatment, storage, disposal, transport or handling of the Company’s and its
Subsidiaries’ products, and regulated or hazardous substances, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder, all as may be
in effect from time to time and all successors, replacements and expansions
thereof, (iii) involves injury to or death of any person arising from or
relating to any of the Company’s or its Subsidiaries’ products, or (iv) could,
if there were an unfavorable decision, individually or in

 

--------------------------------------------------------------------------------


 

the aggregate, have a Material Adverse Effect. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Exchange Act or the Securities Act.

 

(m)       Regulatory Matters.

 

(i)            The Company and its Subsidiaries are in compliance, in all
material respects, with all applicable laws administered or issued by the United
States Food and Drug Administration (the “FDA”) or the similar governmental
entity in any applicable jurisdiction (together with the FDA, the “Regulating
Authority”).

 

(ii)           The Company and its Subsidiaries have obtained all necessary and
applicable exemptions, approvals, clearances, authorizations, licenses and
registrations required by Regulating Authorities to permit the development,
manufacture, pre-clinical and clinical testing of its products, if any, as
presently conducted in jurisdictions where the Company and its Subsidiaries
currently conduct such activities.   The Company and its Subsidiaries have
properly registered any human clinical trials to the extent required by
applicable law.

 

(iii)         All preclinical and clinical studies conducted by or (to the
Company’s Knowledge) for the Company and its Subsidiaries (i) have been
conducted in accordance with recognized good clinical and good laboratory
practices in all material respects, and (ii) are in compliance with applicable
laws administered or promulgated by the Regulating Authority regarding
preclinical and clinical studies in all material respects.

 

(iv)          There have been no recalls ordered or adverse regulatory actions
taken (or, to the Company’s Knowledge, threatened) by the FDA or any other
Regulating Authority with respect to any of the products of the Company and its
Subsidiaries, if any, including any facilities where any such products are
manufactured, processed, packaged or stored by the Company and its Subsidiaries.

 

(v)            No false information or significant omission has been made in any
products application or products-related submission to the Regulating Authority
by or, to the Company’s Knowledge, on behalf of the Company and its
Subsidiaries.

 

(n)        Title to Assets. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property owned by them as set forth
in the SEC Reports. The Company and its Subsidiaries have good and marketable
title to all tangible personal property owned by them which is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
liens, encumbrances and defects except such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and its Subsidiaries. Any real property and
facilities held under lease by the Company or its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

 

--------------------------------------------------------------------------------


 

(o)         Intellectual Property.

 

(i)            All Intellectual Property of the Company and its Subsidiaries is
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees).  No Intellectual Property of the Company or its
Subsidiaries which is necessary for the conduct of the Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted has been or is now involved in any cancellation,
dispute or litigation, and, to the Company’s Knowledge, no such action is
threatened.  No patent of the Company or its Subsidiaries has been or is now
involved in any interference, reissue, re-examination or opposition proceeding.

 

(ii)           All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than generally commercially available, non-custom, off-the-shelf software
application programs having a retail acquisition price of less than $10,000 per
license) (collectively, “License Agreements”) are valid and binding obligations
of the Company or its Subsidiaries that are parties thereto and, to the
Company’s Knowledge, the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.

 

(iii)         To the Company’s Knowledge, the Company and its Subsidiaries own
or have the valid right to use all of the Intellectual Property that is
necessary for the conduct of the Company’s and each of its Subsidiaries’
respective businesses as currently conducted or as currently proposed to be
conducted and for the ownership, maintenance and operation of the Company’s and
its Subsidiaries’ properties and assets, free and clear of all liens,
encumbrances, adverse claims or obligations to license all such owned
Intellectual Property, other than licenses entered into in the ordinary course
of the Company’s and its Subsidiaries’ businesses.  To the Company’s Knowledge,
the Company and its Subsidiaries have a valid and enforceable right to use all
third party Intellectual Property used or held for use in the respective
businesses of the Company and its Subsidiaries.

 

(iv)          To the Company’s Knowledge, the conduct of the Company’s and its
Subsidiaries’ businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, “Infringe”) any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and, to the Company’s Knowledge, the Intellectual Property of the Company
and its Subsidiaries which are necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted are not being Infringed by any third party. 
There is no litigation or order pending or outstanding or, to the Company’s
Knowledge, threatened or imminent, that seeks to limit or challenge or that
concerns the ownership, use, validity or enforceability of any Intellectual
Property of the Company and its Subsidiaries and the Company’s and its
Subsidiaries’ use of any Intellectual Property owned by a third party, and, to
the Company’s Knowledge, there is no valid basis for the same.

 

--------------------------------------------------------------------------------


 

(v)            The consummation of the transactions contemplated hereby and by
the other Transaction Documents will not result in the alteration, loss,
impairment of or restriction on the Company’s or any of its Subsidiaries’
ownership or right to use any of the Intellectual Property which is necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted.

 

(vi)          The Company and its Subsidiaries have taken reasonable steps to
protect the Company’s and its Subsidiaries’ rights in their Intellectual
Property.  Each employee, consultant and contractor who has had access to
confidential information which is necessary for the conduct of Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted has executed an agreement to maintain the
confidentiality of such confidential information and has executed appropriate
agreements that are substantially consistent with the Company’s standard forms
thereof.  Except under confidentiality obligations, there has been no material
disclosure of any of the Company’s or its Subsidiaries’ confidential information
to any third party.

 

(p)         Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchasers under the
Transaction Documents.

 

(q)         Registration Rights. Other than each of the Purchasers, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company other than those securities
which are currently registered on an effective registration statement on file
with the Commission.

 

(r)         No Directed Selling Efforts or General Solicitation. Neither the
Company, nor any Person acting on behalf of the Company has conducted any
“general solicitation” or “general advertising” (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Securities.

 

(s)         No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company nor
any Person acting on its behalf has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Securities as contemplated hereby or
(ii) cause the offering of the Securities pursuant to the Transaction Documents
to be integrated with prior offerings by the Company or aggregated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the
rules and regulations of any Trading Market on which any of the securities of
the Company are listed or designated.

 

(t)         Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action

 

--------------------------------------------------------------------------------


 

designed to terminate the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as set forth in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received written or oral notice from any Trading Market on which the Common
Stock is or has been listed or quoted or from the Financial Industry Regulatory
Authority to the effect that the Company is not in compliance with the listing
or maintenance requirements of any such Trading Market. Except as set forth in
the SEC Reports, the Company is in compliance in all material respects with the
listing and maintenance requirements for continued trading of the Common Stock
on the Principal Trading Market.  The issuance and sale of the Securities under
this Agreement does not contravene the rules and regulations of the Principal
Trading Market, and no approval of the stockholders of the Company thereunder is
required for the Company to issue and deliver the Securities to the Purchasers.

 

(u)        Investment Company. The Company is not required to be registered as,
and is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(v)         Transactions with Affiliates.  Except as disclosed in the SEC
Reports or as contemplated by this Agreement, none of the officers or directors
of the Company and, to the Company’s Knowledge, none of the employees of the
Company or any Subsidiary or stockholders of the Company holding 5% or more of
the outstanding voting securities of the Company is presently a party to any
material transaction with the Company or any Subsidiary (other than, in the case
of officers, directors and employees of the Company, as holders of stock options
or warrants in consideration for services as employees, officers or directors,
as applicable), including, without limitation, any material contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or employee or, to the
Company’s Knowledge, any entity in which any officer, director or any employee
has a substantial interest or is an officer, director, trustee or partner.

 

(w)        Sarbanes-Oxley Act.  The Company is in compliance in all material
respects with applicable requirements of the Sarbanes-Oxley Act of 2002 and
applicable rules and regulations promulgated by the Commission thereunder.

 

(x)         Disclosure Controls and Procedures.  The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) that are effective in all material respects to
ensure that material information relating to the Company, including its
Subsidiaries, is made known to its chief executive officer and chief financial
officer by others within those entities.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of
December 31, 2009.  The Company presented in its Annual Report on Form 10-K for
the fiscal year ended December 31, 2009 the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of December 31, 2009.  Since December 31, 2009, there
have been no significant changes in the Company’s internal controls (as such
term is defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to
the Company’s Knowledge, in

 

--------------------------------------------------------------------------------


 

other factors that could significantly affect the Company’s internal controls,
except as disclosed in the SEC Reports.

 

3.2          Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date in the case of the Purchasers listed on
Annex A hereto to the Company as follows:

 

(a)         Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents to which it is a party and otherwise to carry out its obligations
hereunder and thereunder. The execution, delivery and performance by such
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or, if such Purchaser is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Purchaser. Each of this Agreement and the
Registration Rights Agreement has been (or upon delivery will have been) duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)         No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 

(c)         Investment Intent. Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities and,
upon exercise of the Warrants, will acquire the Warrant Shares issuable upon
exercise thereof as principal for its own account and not with a view to, or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities laws,  provided, however,
that by making the representations herein, such Purchaser does not agree to hold
any of the Securities for any minimum period of time and reserves the right,
subject to the provisions of this Agreement and the Registration Rights
Agreement, at all times to sell or otherwise dispose of all or any part of such
Securities, including, without limitation, the Warrant Shares, pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities laws. Such Purchaser is acquiring the Securities hereunder in the

 

--------------------------------------------------------------------------------


 

ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity;
such Purchaser is not a registered broker-dealer under Section 15 of the
Exchange Act or an entity engaged in a business that would require it to be so
registered as a broker-dealer.

 

(d)         Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
exercises the Warrants it will be, an “accredited investor” as defined in
Rule 501(a) under the Securities Act.

 

(e)         General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.

 

(f)         Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(g)        Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed decision with
respect to its acquisition of the Securities.

 

(h)        Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since the time that such Purchaser was first
contacted by the Company or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor, to the knowledge of such
Purchaser, any Affiliate of such Purchaser which (x) had knowledge of the
transactions contemplated hereby, (y) has knowledge or shares discretion
relating to such Purchaser’s investments or trading or information concerning
such Purchaser’s investments, including in respect of the Securities, and (z) is
subject to such Purchaser’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such

 

--------------------------------------------------------------------------------


 

Purchaser or Trading Affiliate, effected or agreed to effect any transactions in
the securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Notwithstanding the foregoing, in the case
of a Purchaser and/or Trading Affiliate that is, individually or collectively, a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s or Trading Affiliate’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement. Other
than to other Persons (a) party to this Agreement or (b) advising such Purchaser
in relation to the Transaction Documents and the transactions contemplated
herein and therein, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

(i)         Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.

 

(j)         Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.

 

(k)        Reliance on Exemptions. Such Purchaser understands that the
Securities being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

(l)         No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(m)       Regulation M. Such Purchaser is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Common Stock
and other activities with respect to the Common Stock by the Purchasers.

 

--------------------------------------------------------------------------------


 

(n)        Residency. Such Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below such Purchaser’s name on the applicable
signature page attached hereto.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

 

ARTICLE 4

 

OTHER AGREEMENTS OF THE PARTIES

 

4.1          Transfer Restrictions.

 

(a)         Compliance with Laws. Notwithstanding any other provision of this
Article 4, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) to an Affiliate of a Purchaser, (iv) pursuant to Rule 144 (provided that
the Purchaser provides the Company with reasonable assurances (in the form of
seller and broker representation letters) that the securities may be sold
pursuant to such rule) or Rule 144A, (v) pursuant to Rule 144 without
restriction following the applicable holding period or (vi) in connection with a
bona fide pledge, the Company may require an opinion of counsel reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities Act
(the reasonable fees of such counsel to be borne by the Company). As a condition
of any such transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights of a Purchaser under this
Agreement and the Registration Rights Agreement.

 

(b)         Legends. Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form until such time as they are not required
under Section 4.1(c) (and a stock transfer order may be placed against transfer
of the certificates for the Securities in violation of this Agreement):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT AS
PROVIDED BY SECTION 4 OF THAT CERTAIN SECURITIES PURCHASE AGREEMENT, DATED AS OF
OCTOBER 13, 2010, BY AND AMONG WORLD HEART CORPORATION AND EACH PURCHASER
IDENTIFIED ON THE SIGNATURE PAGES THERETO.

 

--------------------------------------------------------------------------------

 


 

In addition, if any Purchaser is an Affiliate of the Company, certificates
evidencing the Securities issued to such Purchaser shall bear a customary
“affiliates” legend.

 

(c)         Removal of Legends. The legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such legend
or any other legend to the holder of the applicable Securities upon which it is
stamped or issue the applicable Securities without such a legend or any other
legend to such holder by electronic delivery at the applicable balance account
at DTC, if (i) such Securities are sold pursuant to an effective Registration
Statement and the Purchaser has delivered a signed and completed Purchaser’s
Certificate of Subsequent Sale in substantially the form of Exhibit G attached
hereto (the “Certificate of Sale” ) with respect to such Securities, (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), or (iii) such Securities are eligible for sale
under Rule 144 without restriction. Any fees (with respect to the Transfer
Agent, Company Counsel or otherwise) associated with the removal of such legend
shall be borne by the Company. Following such time as a legend is no longer
required for certain Securities, the Company will no later than three
(3) Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer), deliver or cause to be delivered to the transferee of such Purchaser
or such Purchaser, as applicable, a certificate representing such Securities
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 4.1. Certificates
for Shares or Warrant Shares subject to legend removal hereunder may be
transmitted by the Transfer Agent to the Purchasers, as applicable, by crediting
the account of the transferee’s Purchaser’s prime broker with DTC.  If (1) a
certificate representing the Shares or Warrant Shares is not delivered to the
Purchaser within three (3) Trading Days after receipt by the Company or the
Transfer Agent of all documents necessary for the removal of the legend set
forth above, including, but not limited to the signed and completed Certificate
of Sale and (2) prior to the time such certificate is received by the Purchaser,
the Purchaser, or any third party on behalf of the Purchaser or for the
Purchaser’s account, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Purchaser of
shares represented by such certificate (a “Buy-In”), then the Company shall pay
in cash to the Purchaser (for costs incurred either directly by such Purchaser
or on behalf of a third party) the amount by which the total purchase price paid
for Common Stock as a result of the Buy-In (including brokerage commissions, if
any) exceeds the proceeds received by such Purchase as a result of the sale to
which such Buy-In relates.  The Purchaser shall provide the Company written
notice indicating the amounts payable to the Purchaser in respect of the Buy-In.

 

(d)         Irrevocable Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its Transfer Agent, and any subsequent transfer
agent, in the form of Exhibit D attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions or instructions consistent
therewith will be given by the Company to its transfer agent in connection with
this Agreement, and that the Securities shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement, the other Transaction Documents and applicable law. The Company
acknowledges that a breach by it of its obligations under this
Section 4.1(d) will cause irreparable harm to a Purchaser. Accordingly, the

 

--------------------------------------------------------------------------------


 

Company acknowledges that the remedy at law for a breach of its obligations
under this Section 4.1(d) will be inadequate and agrees, in the event of a
breach or threatened breach by the Company of the provisions of this
Section 4.1(d), that a Purchaser shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.

 

(e)         Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Warrants, Shares, the Warrant Shares or any interest
therein without complying with the requirements of the Securities Act. While the
Registration Statement remains effective, each Purchaser hereunder may sell the
Shares and Warrant Shares in accordance with the plan of distribution contained
in the Registration Statement and, if it does so, it will comply therewith and
with the related prospectus delivery requirements unless an exemption therefrom
is available. Each Purchaser, severally and not jointly with the other
Purchasers, agrees that if it is notified by the Company in writing at any time
that the Registration Statement registering the resale of the Shares or the
Warrant Shares is not effective or that the prospectus included in such
Registration Statement no longer complies with the requirements of Section 10 of
the Securities Act, the Purchaser will refrain from selling such Shares and
Warrant Shares until such time as the Purchaser is notified by the Company that
such Registration Statement is effective or such prospectus is compliant with
Section 10 of the Securities Act, unless such Purchaser is able to, and does,
sell such Shares or Warrant Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.

 

4.2          Reservation of Common Stock. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance from and after the Closing Date, no less than the maximum number of
shares of Common Stock issuable upon exercise of the Warrants issued at the
Closing.  On the Closing Date, the Company will notify the Transfer Agent of the
reservation of the Warrant Shares as required by this Section 4.2.

 

4.3          Furnishing of Information. In order to enable the Purchasers to
sell the Securities under Rule 144 of the Securities Act, for a period of one
(1) year from the Closing Date, the Company shall use its commercially
reasonable efforts to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. During such one
(1) year period, if the Company is not required to file reports pursuant to such
laws, it will prepare and furnish to the Purchasers and make publicly available
in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Securities under Rule 144.

 

4.4          Form D and Blue Sky. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof to each Purchaser who requests a copy in writing promptly after
such filing. The Company, on or before the Closing Date, shall take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for or to qualify the Securities for sale to the Purchasers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Purchasers who request in writing such evidence on

 

--------------------------------------------------------------------------------


 

or prior to the Closing Date. The Company shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date.

 

4.5          No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchasers, or that will be integrated or aggregated with the
offer or sale of the Securities for purposes of the rules and regulations of any
Trading Market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.

 

4.6          Listing of Securities. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Trading
Market an additional shares listing application covering all of the Shares and
Warrant Shares and shall use its commercially reasonable efforts to take all
steps necessary to maintain, so long as any other shares of Common Stock shall
be so listed, such listing.

 

4.7          Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Securities hereunder for working capital and general corporate
purposes.

 

4.8          Dispositions and Confidentiality After The Date Hereof. Each
Purchaser covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with it will engage in any transactions in the
Company’s securities (including, without limitation, any Short Sales involving
the Company’s securities) during the period from the date hereof until the
earlier of such time as (i) the transactions contemplated by this Agreement are
first publicly announced or (ii) this Agreement is terminated in full pursuant
to Section 6.17. Notwithstanding the foregoing, in the case of a Purchaser that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio managers that have knowledge about the financing transaction
contemplated by this Agreement. Each Purchaser understands and acknowledges,
severally and not jointly with any other Purchaser, that the Commission
currently takes the position that covering a short position established prior to
effectiveness of a resale registration statement with shares included in such
registration statement would be a violation of Section 5 of the Securities Act,
as set forth in Item 65, Section 5 under Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance.

 

--------------------------------------------------------------------------------


 

ARTICLE 5

 

CONDITIONS PRECEDENT TO CLOSING

 

5.1          Conditions Precedent to the Obligations of the Purchasers to
Purchase Securities at the Closing. The obligation of each Purchaser listed on
Annex A hereto to acquire Securities at the Closing is subject to the
fulfillment to such Purchaser’s satisfaction, on or prior to the Closing Date,
of each of the following conditions, any of which may be waived by such
Purchaser (as to itself only):

 

(a)         Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date of this Agreement and as of the
Closing Date, as though made on and as of the Closing Date, except for such
representations and warranties that speak as of a specific date.

 

(b)         Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 

(c)         No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)         Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase, sale and issuance of the Securities at the Closing
(including all Required Approvals), all of which shall be and remain so long as
necessary in full force and effect.  The Company shall have filed with the
Principal Trading Market an additional shares listing application covering all
of the Shares and the Warrants Shares.

 

(e)         No Suspensions of Trading in Common Stock; Listing. The Common Stock
(i) shall be designated for quotation or listed on the Principal Trading Market
and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market.

 

(f)         Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(g)        Compliance Certificate. The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a),
(b) and (d) in the form attached hereto as Exhibit F.

 

(h)        Termination. This Agreement shall not have been terminated as to any
Purchaser in accordance with Section 6.17 herein, and the Company shall have
received aggregate proceeds at the Closing of not less than Twenty-Five Million
Dollars ($25,000,000).

 

(i)         Legal Opinion. The Purchasers shall have received an opinion of
Company Counsel to the Company in a customary form reasonably acceptable to the
Purchasers.

 

--------------------------------------------------------------------------------


 

5.2          Conditions Precedent to the Obligations of the Company to sell
Securities at the Closing. The Company’s obligation to sell and issue the
Securities to each Purchaser listed on Annex A hereto at the Closing is subject
to the fulfillment to the satisfaction of the Company on or prior to the Closing
Date of the following conditions, any of which may be waived by the Company:

 

(a)         Representations and Warranties. The representations and warranties
made by such Purchaser in Section 3.2 hereof shall be true and correct in all
material respects as of the date of this Agreement, and as of the Closing Date
as though made on and as of the Closing Date, except for representations and
warranties that speak as of a specific date.

 

(b)         Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

(c)         No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)         Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect, provided that the
Company shall use best efforts to obtain in a timely fashion any and all such
consents, permits, approvals, registrations and waivers.

 

(e)         Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

(f)         Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.17 herein.

 

ARTICLE 6

 

MISCELLANEOUS

 

6.1          Fees and Expenses. Except as set forth in this Section 6.1, the
Company and the Purchasers shall each pay the fees and expenses of their
respective advisers, counsel, accountants and other experts, if any, and all
other expenses incurred by such party in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties
levied.

 

6.2          Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without

 

--------------------------------------------------------------------------------


 

further consideration, the Company and the Purchasers will execute and deliver
to the other such further documents as may be reasonably requested in order to
give practical effect to the intention of the parties under the Transaction
Documents.

 

6.3          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

 

If to the Company:

World Heart Corporation

4750 Wiley Post Way, Suite 120

Salt Lake City, UT  84116

Telephone No.:   (801) 303-4361

Facsimile No.:   (801) 355-7622

Attention:   Morgan R. Brown

 

 

With a copy to:

Cooley LLP

3175 Hanover Street

Palo Alto, California 94304-1130

Telephone No.:   (650) 843-5180

Facsimile No.:   (650) 849-7400

Attention:   Mark Weeks

 

 

If to a Purchaser:

To the address set forth under such Purchaser’s name on the signature
page hereof;

 

 

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

With a copy to:

 

6.4          Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding or having
the right to acquire a majority of the Shares and the Warrant Shares on a
fully-diluted basis at the time of such amendment or, in the case of a waiver,
by the party against whom enforcement of any such waiver is sought. No waiver of
any default with respect to any provision, condition or

 

--------------------------------------------------------------------------------


 

requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Purchasers who then hold
Securities.

 

6.5          Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.6          Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.

 

6.7          No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

6.8          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any

 

--------------------------------------------------------------------------------


 

right to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9          Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities for a period of one
(1) year from the Closing Date. The agreements and covenants contained herein
shall survive for the applicable statute of limitations.

 

6.10        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11        Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12        Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

 

6.13        Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

--------------------------------------------------------------------------------


 

6.14        Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, by a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.15        Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be deemed to be amended to appropriately account for such event.

 

6.16        Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any other Purchaser or by any agent or employee of any other Purchaser,
and no Purchaser and any of its agents or employees shall have any liability to
any other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the
Purchasers has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Purchasers and not because it was
required or requested to do so by any Purchaser. The Company’s obligations to
each Purchaser under this Agreement are identical to its obligations to each
other Purchaser other than such differences resulting solely from the number of
Securities purchased by such Purchaser, but regardless of whether such

 

--------------------------------------------------------------------------------


 

obligations are memorialized herein or in another agreement between the Company
and a Purchaser.

 

6.17        Termination. This Agreement may be terminated and the sale and
purchase of the Shares and the Warrants abandoned at any time prior to the
Closing by either the Company or any Purchaser listed on Annex A hereto (with
respect to itself only), upon written notice to the other, if the Closing has
not been consummated on or prior to 5:00 p.m., New York City time, on the
Outside Date;  provided, however, that the right to terminate this Agreement
under this Section 6.17 shall not be available to any Person whose failure to
comply with its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such time. Nothing
in this Section 6.17 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents. In the event of a termination pursuant to
this Section, the Company shall promptly notify all non-terminating Purchasers.
Upon a termination in accordance with this Section, the Company and the
terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.

 

6.18        Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option owed to such Purchaser by the Company under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then, prior to the performance by the Company of
the Company’s related obligation, such Purchaser may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

 

6.19        Conflict Waiver.  Each party to this Agreement acknowledges that
Cooley LLP (“Cooley”), outside general counsel to the Company, has in the past
performed and is or may now or in the future represent one or more Purchasers or
their affiliates in matters unrelated to the transactions contemplated by this
Agreement (the “Financing”), including representation of such Purchasers or
their affiliates in matters of a similar nature to the Financing.  The
applicable rules of professional conduct require that Cooley inform the parties
hereunder of this representation and obtain their consent.  Cooley has served as
outside general counsel to the Company and has negotiated the terms of the
Financing solely on behalf of the Company.  The Company and each Purchaser
hereby (a) acknowledge that they have had an opportunity to ask for and have
obtained information relevant to such representation, including disclosure of
the reasonably foreseeable adverse consequences of such representation;
(b) acknowledge that with respect to the Financing, Cooley has represented
solely the Company, and not any Purchaser or any stockholder, director or
employee of the Company or any Purchaser; and (c) gives its informed consent to
Cooley’s representation of the Company in the Financing.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

WORLD HEART CORPORATION

 

 

 

 

 

By:

 

 

Name:

Morgan R. Brown

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBITS:

 

A:

Form of Warrant

B:

Form of Registration Rights Agreement

C-1:

Accredited Investor Questionnaire

C-2:

Stock Certificate Questionnaire

D:

Irrevocable Transfer Agent Instructions

E:

Form of Officer’s Certificate

F:

Form of Compliance Certificate

G:

Purchaser’s Certificate of Subsequent Sale

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF WARRANT

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

1

--------------------------------------------------------------------------------